DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, in fig. 3, reference character “58” has been used to designate both transfer transistor and charge storage capacity (e.g., as shown by capacitance CFD). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 15-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 6, 6+8, 6+9, 6, 6, 6, 6, 6, 6, 6, 6, 6+7, 6, 6, 6, 17, 18 respectively of U.S. Patent No. 11,445,140. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 11,445,140. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 11,445,140.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

In few cases, subject matters of more than one claims are added from the Patent to yield the conflicting claim of the instant application. Combining claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to yield subject matter of the conflicting claim in the instant application, because, both the patent and the instant application pertains to same/similar invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 15-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Okura (US 20200236318 A1).

	
Regarding claim 15, Okura in view of Wan and Luong discloses the image sensor comprising: 
 	image pixels (PXL, figs.  9, 12, ¶0081) arranged in columns and rows (In the pixel part 20, a plurality of pixels each including a photodiode (a photoelectric conversion element) and an in-pixel amplifier are arranged in a two-dimensional matrix comprised of N rows and M columns – ¶0079); and 
 	column readout circuitry (e.g. 41, fig. 12 and/or 41b, fig. 20) having an amplifier (411B, fig. 20), wherein a given column of image pixels is coupled to a first input terminal of the amplifier via a column line (a given column LSGN of image pixels PXL is coupled to a -ve input terminal of the amplifier 411 or 411B via a column line ND1, figs. 12, 20), and a second input terminal of the amplifier is coupled to a first reference voltage terminal by a first switch and is coupled to a second reference voltage terminal by a second switch (second +ve input terminal of the amplifier 411B is coupled to a first reference voltage terminal NDC1 by a first switch SWV1 and is coupled to a second reference voltage terminal NDC2 by a second switch SWV2, fig. 20, ¶0139-0144).
Regarding claim 16, Okura discloses the image sensor defined in claim 15, wherein the second input terminal of the amplifier is configured to receive a first reference voltage from the first reference voltage terminal to perform a readout operation for a first image signal from a given image pixel in the given column (the second +ve input terminal of the amplifier 411B is configured to receive a first reference voltage Vref_sh_l from the first reference voltage terminal NDC1 to perform a readout operation for a first image signal from a given image pixel PXL in the given column, ¶0139-0144, figs. 20-21).
Regarding claim 17, Okura discloses the image sensor defined in claim 16, wherein the second input terminal of the amplifier is configured to receive a second reference voltage from the second reference voltage terminal to perform a readout operation for a second image signal from the given image pixel (the second +ve input terminal of the amplifier 411B is configured to receive a second reference voltage Vref)sh_h from the second reference voltage terminal NDC2 to perform a readout operation for a second image signal from the given image pixel, figs. 20-21, ¶0139-0144).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okura (US 20200236318 A1) in view of Wan et al. (US 8,462,250, hereinafter Wan) and further in view of Luong (US 2020/0260035).

Regarding claim 1, Okura discloses an image sensor (image sensor 10, fig. 8, ¶0067) comprising: 
 	an image sensor pixel array (20, fig. 8) having an image sensor pixel (PXL, figs.  9, 12, ¶0081); 
 	an amplifier (Amp 411B fig. 20, ¶0139-0144) having a first input terminal coupled to the image sensor pixel via a pixel readout path (-ve terminal of amplifier 411B is coupled to the image sensor pixel PXL via a pixel readout path ND1 as pixout, figs. 12, 20) and having a second input terminal (+ve terminal of Amp 411B, fig. 20, ¶0139-0144); 
 	a first reference voltage terminal (NDC1, fig. 20) providing a first reference voltage and coupled to the second input terminal (¶0141, fig. 20); 
 	a second reference voltage terminal (NDC2) providing a second reference voltage and coupled to the second input terminal (¶0141, fig. 20).
Okura is not found disclosing readout circuitry comprises, a first transistor coupled to the pixel readout path; and a second transistor coupled to the pixel readout path. 
However, Wan discloses an enhanced column discharge (ECD) implemented by the NMOS transistor pull down device, designated as 171. One terminal of transistor 171 is connected to the column Pix_out line 177 (also line 170). The other terminal is connected to a column pull down voltage, VCPD. The gate of NMOS transistor 171 is controlled by a column pull down signal, CPD (fig. 6B). In use, transistor 171 very rapidly pulls down the voltage of the Pix_out signal, while absence of transistor 171 allows a much slower current discharge through current mirror 176 of the Pix_out signal (Col. 7, lines 34-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Okura with the teachings of Wan of using a pull down transistor 171 in Okura’s readout circuitry, to obtain, a first transistor coupled to the pixel readout path, because, inclusion of the first transistor would very rapidly pull down the voltage of the VSL signal, while absence of transistor 171 allows a much slower current discharge through current mirror I411 of the VSL signal (Col. 7, lines 34-55).
Okura in view of Wan is not found disclosing readout circuitry comprises, a second transistor coupling the pixel readout path to the bias transistor. 
However, Luong on the other hand discloses that a traditional constant current source as shown in fig. 3 can be redesigned (¶0094, ¶0095, ¶0103) to achieve an increased dynamic range without lowering of the aperture ratio of the unit pixel (¶0103). In one example structure, as shown in figs. 6A-6C, a constant current source designed in a series Q1-Q2 structure between the vertical signal line 32 and a reference potential, GND. The gate electrodes thereof are connected in common. In addition, in one example, the transistor Q1 on the side of the vertical signal line 32 of the two transistors Q1 and Q2 is connected in parallel with a switch element SW1 configured as, for example, an NMOS transistor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the constant current source I411 of Okura (see fig. 13, ¶0109-0110) with the modified circuit shown in figs. 6A-6C of Loung, to obtain, a second transistor coupled to the pixel readout path, because, the constant current source circuitry of Luong can increase dynamic range without lowering of the aperture ratio of the unit pixel (¶0103).
 Regarding claim 2, Okura in view of Wan and Luong discloses the image sensor defined in claim 1 further comprising: a third reference voltage terminal providing a third reference voltage, wherein the first transistor couples the pixel readout path to the third reference voltage terminal (Wan: terminal of transistor 171 providing a third reference voltage VCPD, wherein the first transistor 171 couples the pixel readout path 170 to the third reference voltage terminal, fig. 6b of Wan, Col. 7:34-55).
Regarding claim 5, Okura in view of Wan and Luong discloses the image sensor defined in claim 1 further comprising: a third transistor coupled in series with the second transistor (Luong: Q1-Q2 is in series, fig. 6a-c).
Regarding claim 6, Okura in view of Wan and Luong discloses the image sensor defined in claim 1 further comprising: a first switch coupling the second input terminal to the first reference voltage terminal; and a second switch coupling the second input terminal to the second reference voltage terminal (Okura: Switches SWV2 & SWV1 meets the limitation, fig. 20, ¶0139-0144).
Regarding claim 7, Okura in view of Wan and Luong discloses the image sensor defined in claim 1 further comprising: an input capacitor coupled along the pixel readout path (Okura: CS41, fig. 20 meet the limitation).
Regarding claim 8, Okura in view of Wan and Luong discloses the image sensor defined in claim 7, wherein the input capacitor has a first terminal coupled to the first input terminal of the amplifier and has a second terminal coupled to the first transistor and to the second transistor (Okura: CS41, fig. 20 meet the limitation).
Regarding claim 9, Okura in view of Wan and Luong discloses the image sensor defined in claim 7, wherein the amplifier has an output terminal coupled to the first input terminal of the amplifier by a feedback capacitor (Okura: CF41 meets the limitation, fig. 20).
Regarding claim 11, Okura in view of Wan and Luong discloses the image sensor defined in claim 9, wherein the amplifier has an output terminal coupled to the first input terminal of the amplifier by a switch (Okura: switch SWAZ41 meet the limitation, fig. 20).
Regarding claim 14, Okura in view of Wan and Luong discloses the image sensor defined in claim 1, wherein the image sensor pixel array (20, fig. 8) is arranged in a plurality of columns (n the pixel part 20, a plurality of pixels each including a photodiode (a photoelectric conversion element) and an in-pixel amplifier are arranged in a two-dimensional matrix comprised of N rows and M columns – ¶0079, fig. 8), a given column in the plurality of columns containing the image sensor pixel (PXL [N], fig. 3) and additional image sensor pixels (PXL [N+1], fig. 3), and the amplifier (e.g. AMP1, fig. 3) is disposed within column readout circuitry coupled to the given column (LS, fig. 3) in the image sensor pixel array (figs. 3, 8, 20).

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okura in view of Wan and Luong, and further in view of MUDEGOWDAR (US 20200145596 A1).

Regarding claim 3, Okura in view of Wan and Luong discloses the image sensor defined in claim 2, except, wherein the third reference voltage is a ground voltage.
However, Wan discloses that the gate of NMOS transistor 171 is controlled by a column pull down signal, CPD.
MUDEGOWDAR discloses that pull-down circuit is coupled with a ground potential in order to pull down designated line to ground potential (¶0061). 
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention (AIA ) to modify the VCPD of Wan be a Ground potential, because, it is a well-known potential used in pull-down circuitry. 
Regarding claim 4, Okura in view of Wan and Luong and MUDEGOWDAR discloses image sensor defined in claim 3, wherein the first and second reference voltages are each different than the ground voltage (Vref sh_l and Vref Sh_h as shown in fig. 21 pertains to non-zero potential during operation, figs. 20-21, ¶0139-0177).

Claim 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okura in view of Wan and Luong, and further in view of Ogura et al. (US 2010/0002114, hereinafter Ogura’114).

Regarding claim 10, Okura in view of Wan and Luong discloses the image sensor defined in claim 9, except, wherein the output terminal of the amplifier is coupled to an additional capacitor via a switch.
However, Ogura’114 discloses readout circuitry 103S includes sampling circuitry CTS2 coupled to an output terminal of the first amplifier circuitry 201 via a third switch PTS2 and coupled to an output terminal of the second amplifier 202 circuitry via a fourth switch PTN2 as seen from fig. 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Matsuura, in view of Wan and Luong to include the teaching of Ogura of sampling circuitry coupled to an output terminal, to obtain, wherein the output terminal of the amplifier is coupled to an additional capacitor via a switch, because, Ogura does not explicitly show the output of the amplifiers, and combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 12, Okura in view of Wan and Luong discloses the image sensor defined in claim 9, except, further comprising: sampling circuitry; and a sampling switch coupling the output terminal of the amplifier circuitry to the sampling circuitry.
However, Ogura’114 discloses readout circuitry 103S includes sampling circuitry CTS2 coupled to an output terminal of the first amplifier circuitry 201 via a third switch PTS2 and coupled to an output terminal of the second amplifier 202 circuitry via a fourth switch PTN2 as seen from fig. 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Matsuura, in view of Wan and Luong to include the teaching of Ogura of sampling circuitry coupled to an output terminal, to obtain, image sensor further comprising: sampling circuitry; and a sampling switch coupling the output terminal of the amplifier circuitry to the sampling circuitry, because, Ogura does not explicitly show the output of the amplifiers, and combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Allowable Subject Matter
Claims 19-20 are allowed over prior art [Terminal disclaimer is required to overcome the pending Double Patenting rejection made in this Office Action].

The following is an examiner’s statement of reasons for allowance:

Regarding claim 19, Matsuura (US 2020/0265909) discloses pixel readout circuitry (14, fig. 4) for an image sensor (1, fig. 1), the pixel readout circuitry comprising: 
 	a first amplifier (1421, fig. 4) having a first input terminal configured to be coupled to an image sensor pixel via a first switch and having a second input terminal configured to receive a first reference voltage (first -ve input terminal of 1421 configured to be coupled to an image sensor pixel 2 via a first switch SWp_1 and having a second +ve input terminal configured to receive a first reference voltage, GND, fig. 4); and 
 	a second amplifier (1411, fig. 4) having a first input terminal configured to be coupled to the image sensor pixel via a second switch and having a second input terminal configured to receive a second reference voltage (first eve input terminal of 1411 configured to be coupled to the image sensor pixel 2 via a second switch SWd_1_1 and having a second +ve input terminal configured to receive a second reference GND).
However, since both reference voltages are GND, Matsuura is not found disclosing reasonably the limitation of second reference voltage is greater than the first reference voltage
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
Regarding claim 13, the first switch and the additional switch are controlled by a same control signal.
Regarding claim 18, wherein the column readout circuitry includes a transistor coupled to the column line and through which a bias current is provided, and wherein the transistor is configured to be activated for the readout operation for the first image signal and deactivated for the readout operation for the second image signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697